DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
	In the claim set:
	Please replace the phrase “12-22. (Non-elected/canceled)” with “12-21. (Non-elected/canceled)”, on page 3 of the claims, second to the last line.
Allowable Subject Matter
Claims 1-11, 22-24, and 26-34 are allowed.
	The arguments and amendments filed on 6/14/21 place the claims in condition for allowance. See the remarks’ pages 6-20. For instance, the combination of all claimed limitations with the added limitation of the glass-reinforced flexible substrate is neither anticipated nor rendered obvious by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN W HA whose telephone number is (571)272-1707.  The examiner can normally be reached on M-T: 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571)-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NATHAN W HA/Primary Examiner, Art Unit 2814